\OOO-]O\U'lrLb-IN»-

NNNNNNNNN)-»-lld)~)~»-lr--)-r-)-\
OQ\lO\Uer-WN!-\O\DOO`JO\UTl-ILUJNI-\O

 

 

 

 

 

 

 

 

_F'LED ___chElon
___ENTERED ____SERVED ON
coumsrL/PARHES or t russo
FEB 2 6 2019
CLERK US D|STRICT "
DlSTR|CT OF NEWilli)li-lm
UNITED STA'I`ES DISTRICT CO _,.`i DFPUTY
DIS'I'RICT OF NEVADA
UNITED STATES OF AM_ERICA, ) 2:19~cr~@w ga .-IM _. U('_,Fl
)
Plaintiff, ) Preliminzuy Order of Forf`eitnre
)
v. )
)
EDGAR DEL RlO, )
)
Defendant. )

 

 

 

This Court finds that defendant Edgar Del Rio pled guilty to Count One of a One-
Count Criminal lnformation charging him with conspiracy to commit mail fraud in
Violation of 18 U.S.C. §§ 1341 and 1349. Criminal Information, ECF No. __; Plea
Agreement, ECF No. _; Change of Plea, ECF No. _.

This Court finds defendant Edgar Del Rio agreed to the forfeiture of the property and
the imposition of the in personam criminal forfeiture money judgment set forth in the Plea
Agreement and the Forf`eiture A]lcgation of the Criminal Information. Criminal
lnformation, ECF No. _; Plea Agreement, ECF No. _; Change of Plea, ECF No. _.

This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States
of America has shown the requisite nexus between property set forth in the Plea Agreement
and the Forf`eiture Allegation of the Criminal lnforrnation and the offense to which
defendant Edgar Del Rio pled guilty.

The following property and money judgment are any property, real or personal,
which constitutes or is derived from proceeds traceable to violations of 18 U.S.C. § 1341, a
specified unlawful activity as defined in 18 U.S.C. §§ 1956(c)(7)(A) and 1961(1)(B), or 18
U.S.C. § 1349, conspiracy to commit such offense, and are subject to forfeiture pursuant to

18 U.S.C. § 981(a)(1)(C) With 28 U.S.C. § 2461(€) and 21 U.S.C. § 853(p):

 

 

\OOO\]O\U'll-I>CJJN)-\

NNNNNJ[\JNNN)-\»-\)-\)-»-r-ll-\»-)-d»d
w \l CJ\ Lh PA{.H N »-\ D \O 00 `~I O\ U'l ph 03 [\J l-\ CD

 

 

1. $106,150;
$20,400.32;
s34,364;
$40,010;
$50,126.59;

. $4,998;
s10,908;
$'15,278;

9. s6,975;

10. $4,644.;

11. $3,101;

12. s1,824;

13. $13,146
14. $1,735;

15. $14,439;
16. $9,887;

17. $8,253;
18.$133;

19. s12,464.03; aaa

20. $18,950

?°.`~‘P".U‘PP’."°

(all of which constitutes property)

and an in personam criminal forfeiture money judgment of $350,000, not to be held
jointly and severally liable with his codefendant, the collected money judgment amount
between the codefendants is not to exceed $9,000,000, and that the following property will
be applied toward the payment of the money judgment

a. $18,950

/ / /
/ / /

 

\GOQ-.IO’\U‘ll-Pb-\Nt-\

NNNNNNNNN)-»-\r-\r-H»-a»-\»-\)-»-\
OQ`~]O\§I|PUJNHO\QM`~IC\U'll-§wl\lb-‘CD

 

 

This Court finds that the United States of America may amend this order at any time
to add subsequently located property or substitute property to the forfeiture order pursuant
to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(€).

The in personam criminal forfeiture_money judgment complies with Honeymzr v.
United States, _U.S._, 137 S. Ct. 1626 (2017).

This Court finds the United States of America is now entitled to, and should, reduce
the aforementioned property to the possession of the United States of America.

NOW TI-IEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the United States of America should seize the aforementioned property.

IT IS FUR’IHE.R ORDERED, ADJUDGED, AND DECREED that the United
States recover from Edgar Del Rio an in personam criminal forfeiture money judgment of
$350,000.

IT IS FURTHER ORDERED, AD.TUDGED, AND DECREED all possessory
rights, ownership rights, and all rights, titles, and interests of Edgar Del Rio in the
aforementioned property are forfeited and are vested in the United States of America and
shall be safely held by the United States of America until further order of the Court.

IT IS FU`RTHER ORDERED, ADJUDGED, AND DECREED the United States
of America shall publish for at least thirty (30) consecutive days on the official internet
government forfeiture website, www.forfeiture.gov, notice of this Order, which shall
describe the forfeited property, state the time under the applicable statute when a petition
contesting the forfeiture must be iiled, and state the name and contact information for the
government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)
and 21 U.S.C. § 853(n)(2).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual
or entity who claims an interest in the aforementioned property must file a petition for a
hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which
petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §
853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

 

\QOQ~`IO\UiprNH

NNNNNNNNN)-\H»-\)-\r-lh-ll-\»-\»-\l-‘
OC~QO\LHFBLHNHD\DDQ`JC\LAFLDJNHO

 

 

right, title, or interest in the forfeited property and any additional facts supporting the
petitioner’s petition and the relief sought.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,
must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,
Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was
not sent, no later than sixty (60) days after the first day of the publication on the official
internet government forfeiture site, www.forfeiture.gov.

IT IS FURTI-IER ORDERED, ADJUDGED, AND DECREED a copy of the
petition, if any, shall be served upon the Asset Forfeiture Attomey of the United States

Attomey’s Oliice at the following address at the time of filing:

Daniel D. Holh'ngsworth

Assistant United States Attorney

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice
described herein need not be published in the event a Declaration of Forfeiture is issued by
the appropriate agency following publication of notice of seizure and intent to
administratively forfeit the above-described property.

IT IS FURTHER ORDER.`ED, ADJUDGED, AND DECREED that the Clerk send

copies of this Order to all counsel of record and three certified copies to the United States

Attorney’s Oii'ice;€:tjrtoionAé(,L set Forfeitq e Unit.
DATED 2019

 

s C.. U.O\m

UNI ATES DISTRICT JUDGE

 

 

 

